Case 7:18-cv-11170-CS Document 85 Filed 03/26/21 Page 1of1

SUSSMAN & ASSOCIATES
- Attorneys at Law -

 

LEGAL ASSISTANT

MICHAEL H. SUSSMAN 1 Railroad Ave. - Suite 3 ;
JONATHAN R. GOLDMAN P.O. Box 1005 SARAH OSBORNE
Goshen, New York 10924 CHRISTOPHER D. WATKINS

of Counsel

 

(845) 294-3991
Fax: (845) 294-1623
sussman1 @frontiernet.net

March 26, 2021- ECF

Hon. Cathy Seibel

United States District Court - SDNY
300 Quarropas Street

White Plains, Ny 10601

Re: Shea v. Village of Pomona, et al, 18 cv 1110 (CS)
Dear Judge Seibel,

I represent plaintiff in this action and write to report that, yesterday, the parties
reached a resolution of this matter. Kindly enter a thirty-day order providing us time to
complete and execute a settlement agreement and file a Stipulation of Discontinuance with
the Court. Thank you for your assistance in these regards.

Respectfully submitted,
Michiel -Sussman [3497]

cc: All counsel of record via ECF
